On Appellants' Motion for Rehearing.
At a former term of this court the judgment of the trial court awarding to appellee a recovery of the land sued for was by a majority of this court affirmed, Chief Justice PLEASANTS dissenting. Appellants have filed their motion for rehearing, insisting that the judgment of affirmance was error.
Upon consideration of said motion we have, in view of the decision rendered by the Supreme Court in the case of Walls v. Cruse (Tex.Com.App.) 235 S.W. 199, reached the conclusion that we erred in affirming the judgment, and now conclude that the judgment should be reversed and the cause remanded, to the end that the trial court may determine what amount is equitably due appellee in accordance with the tender of appellant, Irma Root Bray, to pay any sum of money to appellee that the court may find that she ought to pay by reason of the execution of the note executed by her to A. Stelzig, and to the end that upon the payment of such sum into court the title to the land in controversy may be adjudged to appellant, Irma Root Bray.
Having reached the conclusion as above shown, we did, at a former day of this court, grant appellants' motion for rehearing, and set aside the judgment heretofore rendered by this court, and we now, upon reconsideration of the appeal, for the reasons pointed out, reverse the judgment of the trial court and remand the cause for the determination and adjudication of the matters as above indicated.